Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 04/08/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 01/27/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 04/08/2021, claims 1-3, 6-8, 10 and 15-51 are pending.  Claims 1-3, 6-8, 10 and 15-35 are currently under examination.  Claims 36-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 04/14/2021 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.



New Claim Rejections – necessitated by claim amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims lack antecedent basis because they depend from canceled claim 9.  The claims will not be further examined on the merits because it is unclear, without assumption, what further claim limitations are included in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The rejections of claim(s) 1-3, 8, 10, 15-20, 22, 29, 30, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3 034 539 A1 (of record).
EP 3 034 539 A1 teach compositions comprising:(a) single stranded RNA; and (b) polyethyleneimine [see page 2] wherein the RNA encodes a protein, wherein the polyethyleneimine has a N:P ratio of 2 to 15 or 6 to 12 [see para. 0064], wherein the molecular weight is from 1000 to 500,000 Da [see paragraph 0029], is formulated for intramuscular administration [see para. 0082], the polyethyleneimine is formulated in polyplex particles [see para. 0104, page 21] and has the general formula as in claim 10 [see page 18].  
EP 3 034 539 A1 further teach the composition comprises one or more additives [see para. 0067-0068, page 13], is in a phosphate buffer solution [see page 0081], lipids [0056], ethylene glycol [0065] and wherein the single stranded RNA can be a long coding RNA of greater than 200 nt. [see para. 0043].
Thus EP 3 034 539 A1 anticipates the instant claims.
Response to Argument
A response to Applicant’s argument is addressed given it would apply to the new rejection above. Applicant argues that while EP 3 034 539 A1 does in fact teach an mRNA complexed with polyethyleneimin (PEI), this is complex is less efficient at 
Claim(s) 1, 2, 3, 16, 17, 18, 19 and 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kallen et al. (US 20160166678 of record).
Kallen et al. teach a composition comprising :(a) single stranded RNA; and (b) polyethyleneimine [see para. 0128], wherein the N:P ratio is 0.1-10 [0123], wherein the single stranded RNA is an alphavirus replicon [see para. 0072], wherein the RNA comprises an open reading frame encoding a peptide or protein of interest, wherein the composition is formulated for use in therapy and is a vaccine composition [see para 0002]. Kallen et al. teach additives such as buffering substance, phosphate buffers and polysaccharides [0261, 0268].
Thus Kallen et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-20, 22, 23, 26-30, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 034 539 A1 (ETHRIS GMBH [DE]) 22 June 2016 (2016-06-22 of record 01/02/2019 IDS) and Wagner et al. (US 20070231392 of record). 
EP 3 034 539 A1 teach composition comprising:(a) single stranded RNA; and (b) polyethyleneimine [see page 2] wherein the RNA encodes a protein, wherein the polyethyleneimine has a N:P ratio of 2 to 15 or 6 to 12 [see para. 0064], wherein the molecular weight is from 1000 to 500,000 Da [see paragraph 0029], is formulated for intramuscular administration [see para. 0082], the polyethyleneimine is formulated in 
EP 3 034 539 A1 further teach the composition comprises one or more additives [see para. 0067-0068, page 13], is in a phosphate buffer solution [see page 0081], lipids [0056], ethylene glycol [0076] and wherein the single stranded RNA can be a long coding RNA of greater than 200 nt. [see para. 0043]. EP 3 034 539 A1 on page 15 describes adjusting the ionic strength and it would have been obvious to adjust the strength to 50 nM or less as claimed.
Wagner et al. teach is was known in the art that polymers such as polyethyleneimine were useful in delivery nucleic acids to cells and teach compositions of polyethyleneimine and RNA wherein the buffer is a HEPES buffer such as HBG (see examples 18-22).  
It would have been obvious to use HEPES taught by Wagner et al. for making a composition comprising RNA for efficient delivery to cells and one of skill would have been capable making such compositions given the teachings of Wagner et al.  Moreover, EP 3 034 539 A1 teach the polyethyleneimine are protonatable and it would have been obvious and within the skill of the artisan to determine the percentage of N atoms to develop the best carrier for the RNA, steps that are routine to one of skill in the art.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1, 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bancel et al. (20130165504) and Rosenkranz et al. ("Polyethylenimine-based polyplex nanoparticles and features of their behavior in cells and tissues", RUSSIAN CHEMICAL BULLETIN, SPRINGER NEW YORK LLC, US, vol. 64, no. 12, 20 September 2016 (2016-09-20), pages 2749-2755, XP036059093 of record 01/02/2019 IDS).
Bancel et al. teach compositions comprising mRNA and polyethyleneimine (PEI) wherein the compositions comprise additional additives such as EDTA (see 0432, 0550, 0555).  Bancel et al. do not specifically teach the PEI has an N:P ration of 2 to 15.
Rosenkranz et al. teach it was well known in the art that PEI is an efficient system for delivery of nucleic acids such as mRNA into cells.  Rosenkranz et al. teach the complexes are stable and efficient at N:P ratios from 2 to 20 (see page 2751 end of first column to top of second column).
It would have been obvious to one of skill in the art to use PEI complexed with mRNA at the N:P ratio as taught by Rosenkranz et al.  One skilled in the art would want to use the most efficient N:P ration of the PEI to deliver nucleic acids to cells and given the claimed range is within the range taught by Rosenkranz et al., it would have been obvious and within the skill of one in the art.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed
Response to Arguments
Claim Rejections - 35 USC § 102
The rejections of claim(s) 1-3, 8, 10, 15-19, 28-30 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3 034 539 A1 (ETHRIS GMBH [DE]) 22 June 2016 (2016-06-22 of record 01/02/2019 IDS) is withdrawn in response to claim amendments.
Claim(s) 1 and 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kallen et al. (US 20160166678) is withdrawn in response to claim amendments.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6-18, 23-26, 28-30, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 034 539 A1 (ETHRIS GMBH [DE]) 22 June 2016 (2016-06-22 of record 01/02/2019 IDS), Wagner et al. (US 20070231392) and Rosenkranz et al. ("Polyethylenimine-based polyplex nanoparticles and features of their behavior in cells and tissues", RUSSIAN CHEMICAL BULLETIN, SPRINGER NEW YORK LLC, US, vol. 64, no. 12, 20 September 2016 (2016-09-20), pages 2749-
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
706.07(a)    Final Rejection, When Proper on Second Action [R-07.2015]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c)  with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635